Case 1:20-cv-01739-JMS-DML Document 1-2 Filed 06/26/20 Page 1 of 10 PageID #: 7




        Exhibit A – State Court Record
                                                                        Filed: 5/1 1/2020 9:30 AM
Case 1:20-cv-01739-JMS-DML Document 1-2 Filed 06/26/20 Page 2 of 10 PageID
                           17D01 -2005-CT-000025                             #: 8
                                                                                                                                    Clerk
                                                 DeKalb Superior Court   1                                         DeKalb County, Indiana




 STATE OF INDIANA                    )                           IN   THE DEKALB SUPERIOR COURT
                                     )        SS:
 COUNTY OF DEKALB                    )                           CAUSE NO.

 KENDRA KATSCHKE,                                      )

                                                       )

                 Plaintiff,                            )

                                                       )

       V.                                              )

                                                       )

 THERMA-TRU CORR,                                      )

                                                       )

                 Defendant.                            )




                                                    COMPLAINT

       Plaintiff alleges against         Defendant   that:



       1.   The   Plaintiff is    Kendra Katschke, a resident 0f Payne Ohio, Who, 0n 0r about January

            29, 2020, ﬁled          EEOC     Charge of Discrimination N0. 470-2020-01442, Which                        is



            incorporated herein,          made   a part hereof and attached hereto as Exhibit “A”.                   The

            EEOC issued a Dismissal and Notice 0f Rights on or about February                        11,   2020 (Exhibit

            “B”), and this Complaint has been ﬁled Within 90 days after receipt thereof.


            Defendant       is   Therma-Tru C0rp.,     a/k/a   Therma—Tru Doors, a company doing business

            at   601   RE    Jones Road, Butler, Indiana 46721.                 Defendant      is   an “employer” for


            purposes 0f the Americans With Disabilities Act of 1990, 42 U.S.C. § 121 11 et seq.


            (“ADA”).

            Plaintiff contends that she       was discriminated       against, retaliated against      and discharged

            0n account 0f her       disability   based upon the    facts     and allegations   set forth in her   Charge

            0f Discrimination (Exhibit “A”).


            Plaintiff contends that she          was terminated    for the additional illegal reason of getting


                                                           _1_
Case 1:20-cv-01739-JMS-DML Document 1-2 Filed 06/26/20 Page 3 of 10 PageID #: 9




              hurt on the job and asserting her rights to Worker’s Compensation beneﬁts, and that


              she   was discharged     in retaliation for requesting      and receiving medical care and other

              Worker’s Compensation beneﬁts, contrary                to the public policies        and   tort   laws of the


              State of Indiana      which prohibits      retaliatory discharge,     and based upon the            facts   and

              allegations set forth in Exhibit “A”.


         5.   As    a direct and proximate result of Defendant’s intentional actions                       Which were      in


              deliberate indifference      and   in reckless disregard     of Plaintiff’s rights under the           ADA,

              and as a   result   0f Violations 0f the   tort   laws and public policies 0f the State 0f Indiana,


              Plaintiff lost her job      and job-related beneﬁts including income.                   Plaintiff suffered


              compensatory damages,           mental      anguish,     emotional      distress,      ﬁnancial      distress,


              inconvenience, and other damages and injuries.


         6.   Because Defendant acted intentionally and             in reckless disregard      of Plaintiff’ s federally


              protected rights, Plaintiff is entitled t0 punitive damages.


         WHEREFORE,          Plaintiff prays for     judgment against the Defendant,                 for   compensatory

 damages, punitive damages, reasonable attorney’s fees and                costs,   and for   all   other just and proper


 relief in the premises.




                                                 JURY DEMAND

         Pursuant t0 Rule 38 0f the Indiana Rules of Trial Procedure, Plaintiff demands a                          trial   by

jury in this action.
Case 1:20-cv-01739-JMS-DML Document 1-2 Filed 06/26/20 Page 4 of 10 PageID #: 10




                                          Respectfully submitted,


                                           CHRISTOPHER C. MYERS & ASSOCIATES


                                          /s/Christ0pher C.   Myers
                                           Christopher C. Myers, # 1 0043-02
                                          809 South Calhoun Street, Suite 400
                                          Fort Wayne, IN 46802
                                          Telephone:    (260) 424-0600
                                          Facsimile:    (260) 424-07 12
                                           E-mail:        cmyers@myers—1aw.com
                                           Counsel for Plaintiff
Case 1:20-cv-01739-JMS-DML Document 1-2 Filed 06/26/20 Page 5 of 10 PageID
                           17D01-2005-CT-000025                              #: 5/11/2020
                                                                         Filed: 11        9:30 AM
                                                                                                                                                                                                                             Clerk
                                                                                       DeKalb Superior Court 1                                                                                              DeKalb County, Indiana




mam: Poxm 5 (I 1:09)
                                                                                                                                Charge Presented To:                       Agencyﬁes) Charge Nam:
                              CIWGE OF DISCIUMINAT’ION
                                is :1?an by ﬂu: Prlvvuy Ant e! 1974.
                        This form
                                                                     Sn: Imlascd Privmy AM
                                                                                                                                      m
                                                                                                                                          FEPA
                              swam»: and other iofoxmatim hafm cnmolulixm mi: farm,
                                                                                                                                    F EWCAWO
                                                                                                                                    3.                           v   99:26")                           ~«
                                                                                                                                                                                                            0144:?
                                                                          Equal Employment Opportunity Commission                                                                                                  and   EBQC
                                                                                                Stow or (om! Agoncy.   {fatty

                                                                                                                                           “mm mum (1mm J4,“ Com)                                                 mm qr Birth
Name (Indicate Mn, Mn.           M‘s.)
                                                                                            ‘
                                                                                                                                                 419—258—0371
Kandy: Katschke
                                                                                                      Cily.   Slaw mu! 2H" Card;
Esmm Adams:

505 East Orchard                         Street,        Apt 2                                             Payne, Ohio 4.5889


                                                                                                              Caxnxnittcc, or State or Local Government!     Agency        Ti: at   l   Bnlicvn ’Oiscrimimsad
Mamet!      is   the Ernpinyer, Labor      Orgmiwion, Empioymaut Agmcy, Apprcnliceship
Against     Me m mixers.            (ffmaré 1mm two. [m under PA RTIC UMRS balow.)
                                           "       -'
                                                                                                                                           Nun Employees,   Mambm                   quuo Ru.                (Inclmu Area Chum)
Name
                                                                                                                                                    50'"!-                                  260—8.68--58                        ‘1
                                                                                                                                                                                                                                     1
'I'harma~Tm Doors                                                                                                                                                                                  "
                                                                                                      cmy.    sum um: 2.19   Code                                                                            -:
sum Adam:                                                                                                                                                                       _




                                                                                                                                                                                                   '


                                                                                                                                                                                            '_‘-




                                                                                                           Butler, Indiana          46721
601     RE Jones Road                                                                                                                                                                   f




                                                                                                                                           Nﬁ-   Erﬁaiww.   W'Hhm                   maﬁa Ha. Miciuds Am: cadgj
Eume-



                                                                                                      City,   Slum nudZD’ Coda
55mm Addnsim




                                                                                                                                                    DA‘IWS'} DISCRIMINATION T003:                                   PLACE
HE:¥3RIM}N.&T10N BASED                ON Kilmc‘k wwnpl'mw barkd.)                                                                                             Earlilsyl                                              1.213551
                                           .




  [j             Ram;
                              D          (mm:                 {M
                                                                    f
                                                                        SEX
                                                                                    [:3
                                                                                           REQOION
                                                                                                              £1      NA'I‘IONALIGEUVGIN              Sap        19,       2019                             Sap      2f},       20 19

        1
             X     I
                       MALIATION

                        I
                            Xi   OWEK-{sznw
                                               >




                                                        m    M312

                                                               Frmnptou
                                                                         [x    i
                                                                                   mswmv              I       I
                                                                                                                  Gwimmwomm'nou
                                                                                                                                                             i         t
                                                                                                                                                                           CQI‘U'INUINO ACTION


THE PARTICLHAM ARE (Kuddaionalpapu'i: nudad- ulmﬂh
                                                   «KW s’iﬂlf-TJ/f

                                                                                                                                   hm”
  I-                   The:   Complainant  Kendra Katsohka, a qualiﬁad 61119103433 who had a workplace accident, injuxiug
                                                        is

                       arm, which injury comtjmmd a disabiiity, perceived disability,
                                                                                             and/m record of impairzmnt. The
                                                                   timtm          Charge   the   Respondent cﬁscriminated against
                       Complainant contands that at 3H matarials          to this
                                                     mmommnﬁxﬁnnr.                   engage        the: interactive procassf, mad/or
                       §ng denier! {gar rmwmmMe
                                                                         “Faﬁed  to            in.

                                                                                                pcsxmived   digabﬂi‘ty, emd/‘ur record
                       retaliated against ami terminated hwy: (m 6w basis: of her
                                                                                   disabiiity,

                       of impaimxgnt in 'violaticn ofher federally prctecteci rights
                                                                                             the   americans                        mum
                                                                                                                with Disabilities Act
                                                                                                           Worker’s    Compensaﬁon
                       0f 1990, 42, {18.6. § 1211 e! sag. (“ADA” , as well as in
                                                                                     retaliation for her

                       claim for rm workplace injury,


  11.                  The Respondent.       Thermaul‘ru Doors a company doing business at 60}. RE Jones Road, Butler,
                                                         is

                       Indiana. A1“ ail laxatmiai times: to this Charges the
                                                                             Rmpmdant was 2m. “empioym‘” for the, purposes 0f
                                                                              claims. Fuﬂher, Defendant i5 an “empioyar” for
                       the ABA, Worker’s Compensation and Frampton
                       purposes of the: Inciiana Workmr’s Compensation Am and
                                                                                    the laws and public poiicies of the State 0f

                       Indiana proﬁbiﬁng employer remliation against employees
                                                                                      whu am injured mnﬂm-job as set fmrth in
                                    Canfml fmfz'am Gas Ca, 297 N.Hﬁd 4‘35 (Ind. 1973) and subseqlmm
                                                                                                            cases
                       Frampmn v.
                                                                                                   20 1 9 until hex wrongful
  III.                 The.Cumpiainam was employad by the Respondent from rm or about J1me I9,
                                                                         was employed as line. worker and had perihrmed
                       terminaticm on or about September 25, 201 9.
                                                                    She:
                                                                                                                                materials times- to this Charge.
                       within the reasonaﬁm expectations ofthe employer
                                                                        a1                                                all




  IV.                  On or about September                around 10:00 3mm” the Complainant: was working m1 her Mm and.
                                                                        3.9,   2019   at

                       pulled glass ﬁ‘om an 8 fact glass bunk. to work:
                                                                        um. Complainant, asked for he'ip pull the glass, but.                                              m
                                                                                                 E x:             l4
              Case 1:20-cv-01739-JMS-DML Document 1-2 Filed 06/26/20 Page 6 of 10 PageID #: 12


              ’I;V,AuZ%/WED 18:i3


                                      d‘iﬁ     11m l‘acujyn help.                                      LJ’pm'l                  puliing the glamii inch.”                                          mm was dmppmil m1 “me mt: 13nd.                                                                  "1“}16


                                      Compim'nam picked up                                                          ma":        taped piece 0f glam“                               "£0   throw                ii   away, bui while                                  cmjymg                    it   r3    t:        glm s hem;
                                                                                 m mugh hm
                                      and wm;crﬁmed ammé behind her, niabbing hex:                                                                                                                              arm            Shc: axtracted the 4                                      inch} 3g 1i m; h
                                     mac. pime 0f                              glass 5           emd mpmtﬁd ﬁlm minty                                                   t0   1m        super         vi:       w           Aftel waiting a’mut                                          m”)    mmms,                              the

                                     €230:an imam wax w aik" tsawide m Nab:        MM Sm; was iai;:>n t0                                                            0.3::   L116                                                                             the     hcwsimi and {ream ,j                                                 f     n   “E315:



                                     Zawmﬁm $0 my mm mm  w         semi: Emma to 1am; exam                                  Lizem,




               V“                    On ﬁat:        fullm‘vigug day, Friday,                                                         Saptembcr 20                            ’POZ 9, the:            Campiainmﬁ                                  call ad            in f0          work             21ml               was              talc E

                                     She       wmld           be taken                           Giff       wax}: until farther                                     .zmtiszww.           0:1 that ioliowing                                     Mandy}              ‘,    ”2371a f
                                                                                                                                                                                                                                                                                        mm :Jiafm m                               rag;gain


                                     C213Elm}       m am}, was told they                                                   were: gming                        “E0   do an invagtigatim mad that                                                        she,   was; 351E uff work,


                                     (31:1     Septetrrdm‘ 25:, 2019, E333                                                       Cmmpiaimmt received                                         a phone mii           humshay wan: going tn
                                                                                                                                                                                                                               ‘Ezeall          ing
                                     twminaie hm                               1hr “ammfe‘” actions} even ’Ehough Thai:                                                                           nmpiahmm um; mwived n0 mim~up_ wﬂml
                                     mime: <3: Came»: (ﬁﬁcipliﬂe regmdiﬂg                                                                         sszésiy;              tum:       ,_;};1e       w u. mmxmr'd the wmpany Wtauld continue m mm
                                                                                                                                                                                                     s



                                     hey       massdiczzi         Nils for Tim Iacm‘micm                                                         injmﬁy'            m her arm.
                                     Th3 Campiaimmt contanda                                                                          the         Rﬁspmdam                            dismiais‘aina‘tm                          against                       her,           defined                hm“                     x‘ea‘sfsmmbie

                                     ascormnodzﬁimm, failed                                                         m      engagﬁ                 in {ha inizerac‘tiw                 gmywss, audio: retaliaimi againsi arm tmjuumated
                                     hm        on   £1133     ms 35                  ttrf       hm? disability,                                mmeiwﬁ                       digabiigiwg mwf/or mczm'd of i,mlmimin'rmi' in ‘viwiaiion inf hm:
                                     fedemjsypm mad                                             rig?   htmmdmthv                                        133-1.




                                     Cimupliaiamf aﬁeges £11m the proffeym                                                                                   yemun            €01."    iwémximtiqm. war.                                        :21.   m wad ptea‘munﬁ                              and                w          actualitx

                                     SE36:     wag Imaﬁiamd against and                                                              tr‘:   mninated Tm:                     mfimnw                  a Wink:               :‘wia’tud                   1113:1313!        f0:       which            sin:               awe; z            ac:        UE‘   L‘




                                    rSghm undazi the Indiana Worker’ s                                                                          CCzn'}.penS{~:I§m1                    Act.


                                                                                                                                           similarly sittmimi ampiayeees; WE m Eaukmi a
                                    'i""‘m
                                               Cezliplgaémn? {:mﬁenﬂs                                                      £11311:                                                                                                                              dis‘ mi iii?"                  gyt‘wzmyiwzci

                                    cii'aabiiﬁy,             :mei/m                        mcmd 0E impatimmm ware: iteamd                                                                        less;       L121: 3H1     v    3:3             11ml requestis                      i'm’
                                                                                                                                                                                                                                                                                               mrii schaduiﬁ
                                         maliﬁl;:micsm.


                                    Thtt Raga”; ndunf S                                     din,   mmummw ”16/0: mmimmw :aniimn                                                                                        was      111:2            \iirmt         and          mmK mate. mus;                                             {a:it   th;

                                    Campiammw 31.1%th mg this w ther iob 3nd jofwelate d bcmvm inc: Ewciing momma Tm.           3:
                                                                                                                                                                                                                                                                                                                   A




                                    Kara gmmimi’“ Wfﬁngﬁii mndum additioimﬂy subjected ihzg (”Zompéaimmi m mmnvmumm, maumi
                                                                  ,3


                                    a‘ngmsh Em utisnfal                                         diﬁdirags,                 and              0111.621"   damages    anti mju pig The. ‘wmpiaumm 18 cm iiiimfi                        f
                                                                                                                                                                                                                                                                                                              m             scsk
                                    mmpcnsextaﬁg amages and                    c3                                          ma              anemia            atwmey fem and mats, agaimt ?%csponclam
                                    “me                                                                                                                                                                  7                                                                                                                 u‘ -"v          ,-




              ‘a‘uka                 Suva lkEQFU§tLlwul                              .‘J   MLGVLLLLANLuLUL)‘ LMMU                                       i   ?I.   tﬁlwdfmiuf                 l   tum“LAME.             VVNQ     Lil»: 3U             LUL’w’isi‘Jllﬁ-l; ?\Uﬁrs’k                    Hi 5a,,             \V‘YllLLsLIV

                                    xx   mien and m muklass cﬁmegmd Hf rim ,xmmirmm 175;] xx raily n“: 1mm iigh Is mum:                ILL"! ﬁx                                                                                                                                                     2E        t:


                                         wackﬁsa dismgaﬂi 0f {Em Compiaimmts aiigiziw um}: pr £111: Em‘ :zsmi mbiia poiim lei: Ji the“: ate of                                                                                                   w




                                    151:1).diana    a5       :acirizzasgad                       by the Indiana Wurkers                                                     Cmmmm                  suii      ma RC1
                                                                                                                                                                                                                                            '          "                                                  '




                                                                                                                                                                                                                                                                                                                   Pad            m       ma}
                                    puniﬁw           ciama gas against the                                                      Rmpcmdmi.
                                                                                                                                                                                                                                                                                                                        W?
                                                                                                                                                                                                                                                                    15m:    m      L}   Gum
                                                                                                                                                                                                                                                     Mew Wm: Saw 32m o? mama:                                                     (k
                                                                                                                                                                                                                                                                                                                                  gr
                                                                                                                                                                                                                                                                     Aileﬁ mﬁunt’y
                                                                                                                                                                                                                                                       ﬁesmmmm Mummy MW; ?Z’Bw’;                                                  i5;
                                                                                                                                                                                                                                                                                                                                    wwnmwwmw...nm
          Iwan: tins charge filed wiiis bod: mt: BECK: mti Um 3min or 16m] Agency, if :my, E Wm
          kdvim Ska ammtivs
                      °       1T  Chang: my addawﬁ 0r phom‘. fmmbel 5nd lwiil 600mm: fully with
                                               l
                                                                                                                                                                                             NOTARY m Wfrxr: rm:

                                                                                                                                                                                                             KM? fw A
                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                j)
                                                                                                                                                                                                                                                           iﬁgﬂg?
                                                                                                                                                                                                                                                                               W?
                                                                                                                                                                                                                                                                                Y;      x“    3r“
                                                                                                                                                                                                                                                                                                   “aﬁmﬁnmﬁp                        é




          mm m ms premamg of my chasm: m mcxrrdsnw
                  7    ‘                   V
                                                     A   ‘
                                                                           ,
                                                                                                   .

                                                                                                       wrti
                                                                                                            ,



                                                                                                                     their       pm aadwms
                                                                                                                                                                                             iwcw/ovlamnu                   that        I   ium: amt! thc                51mm CR}? eand                  IhsL          ii   1::   tmr      m    rm:

          Medan:           s,maigr       gmmliy of purjm‘y             ﬁlm: 11w:            about      '15      Dun:       and       mummy                                                   bcst otcﬁ'y Ksiowiedga, sxnﬁuauatz’mzl and berm“
                                                                                                                                                                                             :RIGJ‘M‘E'UFE CIP COM'I’W/xilﬁr‘m‘wr



    If,




E
                  1/
                               {57
                                Van!
                                      m                      ’/
                                                                       ,




                                                                                           /¢"r’:1
                                                                                            r
                                                                                                            .v



                                                                                                                i
                                                                                                                            ‘


                                                                                                                             ;
                                                                                                                               W mium
                                                                                                                    ging Pa rpwﬂv}
                                                                                                                                       '
                                                                                                                                                                                             EUR‘A‘CH        mLDﬁND S
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                    R’QRN 1‘03

                                                                                                                                                                                                                                                           [3,
                                                                                                                                                                                                                                                               E‘af’ii‘il‘ﬂl       THEE UAW?

                                                                                                                                                                                                                                                                                   (H
                                                                                                                                                                                                                                                                                   ,m        :ﬁwﬁ
                                                                                                                                                                                                                                                                                                        I’M

                                                                                                                                                                                                              glgx {\x Ea; D
                                                                                                        4
                 ,                                                                                                                                                                                                                              (x              szi            ,




                                                         5/
                                                                                     g“                                                                                                              ,
                                                                                                                                                                                                                                                                {>             (        gﬂjﬁ
E
                                                                                    gr                                                                                                                                                               (MIX:
          EEK? Farm        5   {I   H&h
      To:       12504240712
                   Case 1:20-cv-01739-JMS-DML   Document 1-2 Filed 06/26/20 Page
                                                                                                                                                                                                         From              4195571569                                                                                                                                               3-02-20 5:00
                                                                                                                                                                                                                                                                                                                                                                                  7 of 10 PageID
                                                                                                                                                                                                                                                                                                                                                                                               .pm #: 13
                                                                                                                                                                                                                                                                                                                                                                                                         0H                                                                                                              .       1
               l.smocymmemmey‘~.-_ .~   ILL; tQUAL:MPLOYMENTUPPDRIUNHVuommnwum                                                ~                                                                                                                                                                                                                                                                                     ‘
                                                                                                                                                                                                                                                                                                                                                                                                                                        r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j-p




                                                                                                                                                                       DISMISSAL AND NOTICE 0F RIGHTS
                                                                                                                                                                           ~'


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ma
                                                                                                                                                               '                                         '


                   T03  Kendra Katsch'ke                                                                                          ’:
                                                                                                                                                                                                 ‘




                                                                                                                                                                                                                                                                               From:                             Indianapolis. District Office                                                                                                                                                                               u
mm.
                                                                                                                                                                                                                                                              _’




               r-    -m,505,5a5mrcnard3treet Apm.
                                                                                                                                                                                                     '
                                                                                                                                                                                                             "
                                                                                                                                                                                                                          .~
                                                                                                                                                                                                                                    '




                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                   mmw‘Lwﬂsmh-n                                                                                        Sfrmf                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ‘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             z“
                        Payne OH 45830                                                                         _
                                                                                                                                                                                ‘




                                                                                                                                                                                        ;.                                                            ‘
                                                                                                                                                                                                                                                                                                     ,           Suite 19.00                                                           3
                                                                                                                                                                   ”
                                                                                                                                                 .
                                                                                                                                                                                                                                ’                                                    -


                                                                                                                                            .'                                 '1                                                                                                                "                                                                                             46204                                                                                --
                                                                                                                                                                                                                                                                                                                 Indianapolis. IN
                                                                                                                          ‘
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                     -


                                                                                                                                       f
                          ‘
                                                                                                                __
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ’




                                                        "I

                                  ”I
                                                                                                                                                                                                                                                                               I


 j;                                                                 '
                                                                                                        Onb-e'bi-élf'bfpagdgkb)"éggrxééedhbos’eJ&ﬁriyn’sl
           ‘   “ "    ‘
                                                                                 '
                                                                                                                                                                                                                                              ’
                                                                                                                                                                                                                                                                                                                                                                                                                                >




                                                                                                        CONFIDENTIALQQ                                             'CFR§16'017{a))                                                                                                       ‘
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                  ‘
                                                                                                                                                                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              H
      _                                                                                                                                                                                                                                                                                                                            ~

          M"                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                    I




               T    EEOCCharge No.                                                   '_                               -


                                                                                                                                                                   EEOC                     Representative j                                                                                 .
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                 _'
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,Telephnhﬁ'N0:_'ﬂW
                                                                                               r

                                                                                                                                                                                                                                                                                                                                                                                                            '

                                                                        '




                                                                                                                                                           “MatcA                                        Fushback,                       .I
                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --




                   470- 2020 01442                                                                 ..                                                              anorcerhent Supewlsor                                                                                ff                                                         f?                                 }
                                                                                                                                                                                                                                                                                                                                                                                                                                                    (463)999 1179
                                                                                                                                                                                                                                                                                                                                                                                                                            I




                    THE EEOC. IS CLOSING'_ITS"FILE 0N THIS CHARGE FOR THE FOLLOWING REASON                                                                                                                                                                                                                                                                                                             _




                          D                                             Th'e         fads alieged                         nri              the chatge                          fatl         to state' a claim                            under                     a_ny_
                                                                                                                                                                                                                                                                              'of   the statutes enforced bythe                                                                                                                 EEOC?“

                                                    -


                                                            LZYour allegations did not involve a                                                                                    disability                           as deﬁned by                              the'   Americans With                                                    Disabilities                                   Act
                              m

                          Ea                                .
                                                                                                                                                                                            ‘.



                                                                        T he Respondent employs                                                            Iss                 hah the reqmred number                                                              of   employees or                                      is               not otherwise covered by the statutes
                                                                                                                                                                       V




                                                                        YoUr charge                            w‘a                     not" Imely ﬁled WIth                                                          EEOC               in            other words                                        you waited too long.                                                                              'aﬂe'r                                   1he- d_afg (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           or the alleged

                          ‘_‘D                  I                       discrlmmatlonto ﬁle”yourcharge                                                                                                                     -
                                                                                                                                                                                                                                                                        ..               .
                                                                                                                                                                                                                                                                                                             ,                ..                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                        ‘                                       .




                          I                             ~
                                                                [The      EEOC issuas the followmg determination Based upon its Investigatton th‘e EEOC is (mama to conclude that the
                                                                    Llnformaﬂon obtained establishes vlolatmns of the statutes This d'oes not cenify that the respondent Is in cc'm‘pliance with
                                                                    -the Statutés No ﬁnding ismade ag 10 a'n'y. other issues thai might be sonstruad aé having been raised_by this charge

                                                                    The EEO?                                nae! a'                                                            .mjk              cf the                  sx‘a   P or     loc‘aL.’ air                     crrployrren practice, agency met nwcsthaia'i thisc hwqe
                                                                I




                                                                                                        '



                                                                                                        '




                                                                        Other                 (brie           stat



                                                                                                                                                                                                                                                                                                                                                                                  '


                                                                                                                                                                                                                                                                                                                                                                          '




                                                                                                                                                                                                         NOTICE 0F sun“ RiGHTs                                                                                                         ‘




                                                                                                                                                                   >
                                                                                                                                                                               (899 the additional :nforrnaﬂo” attached                                                                                  r0 this          form )-
                                                                                                                                                                       l




                   Title VII;                   the Americans With 015abultles Ac‘t the Gene'tl'c Information Nondiscrimination Actf- or tho! Age
                   Distrimlnatlon                     in Employment Act: This w'ill .be fha only notice of dismissal and OfyOUI_ right to Sue that we wiil send you
                   Ybu‘may file a laWSuit against the respondent( under federal law based. _0n this-Charge in federal or state court Your                                                                )'




                 lawsuit must he ﬂied WITHIN 9'0 -.YD. YS of your receipt of this‘ noticge          your right to s'ue. based on. this charge wiH be
                                                                                                o'r

                'lost. (The timé limit -for ﬁling sUIt based oh a clau‘n under state law may be different)
                                                                                                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _




                   EQuai Pay Act (EPA)                                                                      EPA           suits                  must                  be‘ filed in federal or state c'ourt Within                                                                                                2 years                               (3       years                                 fo'r willful                                                             vmlahons) of the
                   alleged                 EPA underpayment This means                                                                                                         {hat              backpaydue                                                   r    any v            rs       a               ons t'h'at occurred more                                                                                                                   "than.                    2 'y’e'ars‘ [3 vears_1
                                                                                                                                                                               "    "

                                              file__ suit may _n_ot:
                                                                     b_e' Collec
                   before you                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                          ‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .




                                                                                                                                                                                                                                                                                             m                                                                                                                                                              Pennant;
                                                                            ‘.
                                                                                          ‘                                                                                                                                                                                                                                                                           '   u
                   "Enclosures(s)                                                                                                                                                                                               Michelle Eiseler                                                                  "_'-'.‘7';""'_7“                                                -,
                                                                                                                                                                                                                                                                                                                                                                                           ‘
                                                                                                                                                                                                                                                                                                                                                                                                       ‘




                                                                                                                                                                                                                                                                                                                                                                                                                    j                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (Dam          Maiied)
                                                                                                                                                                                                                                                                                                                                                    ‘
                                                                                                                                                                                                                                                                                                                      '                                      '
                                                                                                                                                                                                                                                                                                                                                                                                   ‘
                                                                                                                                                                                                                                                                                                                                                                                                                        -'




                                                                                                                                                                                                                                DistrictDtrector
                                                                                                                                                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .




                    CC:                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                         '




                          .
                                  V
                                            ,‘Joe'                          Kave                                                                                           -                                                                                                  Christopherc Myers                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -




                                      7"   --
                                                FORTUNE BRANDS HERMA TRU CORP                                                                                                                                                                                                 CHRISTOPHFRC MYERS                                                                                                                                8.                  ASSOCIATES
                              .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                                                 S Calhoun Street Suite 400
                                                                                                                                                                                                                                                                              809'                                                                                                                                                                                                  --




                                      @7520 Laké‘ Cook Road                                                                                          J:-                                _



                                                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                              FortWayne, IN 46802
                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                           -
                                       -
                                                Deﬁerfi‘eld _IL 6001.5.                                                                    _l                                       .
                                                                                Filed: 5/1 1/2020 9:30 AM
      Case 1:20-cv-01739-JMS-DML Document  1-2 Filed 06/26/20 Page 8 of 10 PageID
                                  17D01 -2005-CT-000025                             #: 14
                                                                                                                                                          CI   k
                                                                   DeKalb Superior Court     1                                         DeKalb County,   Indiaer:a


STATE OF INDIANA                         )                                  IN    THE DEKALB SUPERIOR COURT
                                         )             SS:
COUNTY OF DEKALB                         )                                  CAUSE NO.

KENDRA KATSCHKE,                                                   )

                                                                   )

                    Plaintiff,                                     )

                                                                   )

          V.                                                       )

                                                                   )

THERMA-TRU CORR,                                                   )

                                                                   )

                    Defendant.                                     )




                                                      APPEARANCE IN A CIVIL CASE

Party Classiﬁcation:                     Initiating            X            Responding                       Intervening


1.        The undersigned attorney and                all   attorneys listed   on   this   form now appear       in this case for the following
party member(s): Plaintiff, Kendra Katschke.


2.        Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case information as
required   by Trial Rules 3.1 and 77(B) is as follows:

          CHRISTOPHER C. MYERS & ASSOCIATES
          Name:        Christopher C. Myers                                           Attorney Number:          10043-02
          Address:     809   S.   Calhoun          Street, Suite   400                Phone:         (260) 424-0600
                     Fort   Wayne, IN 46802                                           FAX:           (260) 424-0712
          E-Mail Address:       cmyers@myers—law.com

3.        There are other party members: Yes                                N0        X
4.        Ifﬁrst initiatingpartyﬁling this case, the Clerk                   is   requested to assign this case the following Case
          Type under Administrative Rule                    8(b)(3):


              will accept service        FAX at the above noted number:                    Yes      X                 N0
                                    by

                                                      _
5.        I



6.        There are related cases             Yes                      No         X        (ifyes, list   0n continuation page)

7.        This has been served 0n            all   other parties.      Certiﬁcate 0f Service        is    attached:   Yes   _     N0     X
8.        Additional information required by local rule:



/s/   Christopher C. Myers
      Case
STATE 0F   1:20-cv-01739-JMS-DML Document
         INDIANA                           1-2 Filed 06/26/20 Page
                                  17°01 '2005'CTH9999§§)EKALB      9 of 10 COURFTM
                                                               SUPERIOR    PageID #: 5/11/2020
                                                                                     15        ”3.3m
                                                                     DeKalb Superior EquDiVision             _   Courthouse                   DeKalb County, Indiana

COUNTY OF DEKALB                                                                         100 Main Street
                                                                                         Auburn, Indiana 46706
                                                                                         Telephone: (260) 925—0912

 KENDRA KATSCHKE                                                                         Case Number:
          Plaintiff

VS                                                                                                SUMMONS
 THERMA-TRU CORP.
          Defendant



TO:       Business Commercial Registered Agent
          Registered Agent for Therma-Tru Corp.
          135 N. Pennsylvania Avenue, Suite 16 1 0
          Indianapolis, In       46204



You have been    sued by the person(s) named above. The claim made against you is attached t0 this summons; please examine                       all   pages
carefully.   The “X” marked below indicates the time limit you have to FILE YOUR ANSWER.

  XX         Certiﬁed Mail            You or your   attorney must ﬁle a written answer to the claim Within         TWENTY-THREE (23) DAYS,
                                commencing     the day after   you receive   this   summons, 0r judgment may be entered     against   you   as claimed.


             Personal Service      You      or your attorney must ﬁle a written answer to the claim Within         TWENTY—THREE         (23) DAYS,
                                commencing      the day after you receive this summons, 0r judgment may be entered against            youas claimed.


Your answer   is considered ﬁled the day it is received in the ofﬁce 0f the Clerk 0f the Dekalb Superior Court, Room 201, Dekalb County

Courthouse, Auburn, Indiana 46706. The method you choose to deliver your answer to the Clerk’s Ofﬁce is up to you; however, you
should be able t0 prove you ﬁled the answer. If you Wish t0 ﬁle a claim against another party associated with this case, you must state it in




                                                                                                                          W
your written answer.

If you are required to appear, the date, time      and location will be shown on an attached Notice of Hearing form.            IF   YOU FAIL TO APPEAR,
A JUDGMENT MAY BE ENTERED AGAINST YOU.

Dated:         5/1   1/2020

Christopher C. Myers (PLAINTIFF)
                                                                                                  HM Q                +



                                                                                     CLERK 0F THE DEKgB CIRCUIT Aﬁm SUPERIOR COURTS
Attorney / Party Preparing Summons (Party Represented)                                       (Seal)


809 South Calhoun     Street, Suite   400
Street Address


Fort   Wayne, IN 46802
City, State, ZipCode

(260) 424-0600                             10043-02
Telephone Number                         Attorney Number

                                                                   MANNER 0F SERVICE
                                                       (To be completed by Party Preparing Summons)
SHERIFF      shall serve this   Summons     as follows:                           OTHER manner 0f service:
              personal service                                                               X        attorney to serve
              leaving a copy at dwelling or place of employment                                       private process server,
                                                                                                      other (describe in particular and note Trial Rule)
CLERK shall serve this Summons as follows:
             regular mail
             certiﬁed mail
             publication




                                                                                                                                            08/2000    sum (CLK   298,fb)
                  Case 1:20-cv-01739-JMS-DML Document 1-2 Filed 06/26/20 Page 10 of 10 PageID #: 16

CERTIFIED MAIL
I        certify, as indicated in the date issued ﬁeld, that a copy of
    hereby                                                                                                  hereby certify that service by registered/certiﬁed mail at Auburn,
                                                                                                            I

thisdocument was sent to the named person(s) at the address(es)                                             Indiana,was attempted as required by law to the person and
furnished, by registered/certiﬁed mail at Auburn, Indiana, return                                          address stated on the return receipt attached; and that service D
receipt requested.                                                                                         was D was not made, according t0 the information contained
                                                                                                           therein.


                                                       Date Issued:                                                                             Date Issued:




Clerk of the DeKalb Circuit and Superior Courts                                                             Clerk of the DeKalb Circuit and Superior Courts

ADMISSION OF SERVICE
I   received a copy 0f this             Summons 0n this         date                                  and   at this location:




                   Signature of Party                                                                                                Relationship (if not within     named person)

RETURN OF SERVICE BY SHERIFF OR OTHER OFFICER
Enter the alphabetical                letter in the   space provided to indicate the type 0f service.

I   served a copy of this              Summons        as speciﬁed:              (


                 READING / delivering a copy (A) t0 the within named party;
                 LEAVING A COPY for the Within named party
                                            (B) with the spouse, named:                                     (E) with a secretary, named:
                                            (C) with a relative, named:                                     (F) with the attorney, named:
                                            (D)   at the residence, located at:                             (H) with this person (other-specify):
                                            (E) with the employer, named:

                 Specify       name 0f person, work          supervisor, place 0f business, 0r location           where copy was    left.




                 and    (if   applicable)   by sending a copy 0f this document by          first-class   mail to the last   known address   of the within   named person   as indicated:




                 Last      known     address of person      named      in the   document   (or   Change of Address)

I   did   n_ot   serve a copy 0f this       Summons        because:   (



(I)              The party was NOT FOUND               /   NO SUCH ADDRESS.                                 (R)           was on VACATION.
                                                                                                                  the party
(J)              the document EXPIRED.                                                                      (S)           was NOT FOUND / VACANT.
                                                                                                                  the party
(K)              the party AVOIDED service.                                                                 (T)           was NOT FOUND / MOVED.
                                                                                                                  the party
(L)              the party REFUSED service.                                                                 (U) the party was NOT FOUND IN THIS BAILIWICK.
(M)              the party was NO LONGER EMPLOYED at the address.                                           (V)   INSUFFICIENT ADDRESS OR INFORMATION WAS GIVEN.
(N)              the document was RETURNED by the authority of the Plaintiff.                               (W) they   are NO LONGER IN BUSINESS.
(O)              the party     is   DECEASED.                                                               (X)   several attempts were made / UNABLE TO SERVE.
(P)              the party   was UNKNOWN AT THAT ADDRESS.                                                   (Y) of the following reason (OTHER-specify):
(Q)              the   party was on SICK LEAVE / LAY OFF.



I   AFFIRM, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING REPRESENTATIONS ARE TRUE.


Date Served            /   Attempted                              Time Served / Attempted                   Signature of Sheriff of DeKalb County, Indiana (or other ofﬁcer)



(Printed         Name       0f Process Server)                                                              Signature of Process Server




                                                                                                                                                                 08/2000   sum (CLK   298,fb)
